Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-20-00071-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

Patrick VON DOHLEN, Brian Greco, Kevin Jason Khattar, Michael Knuffke, and Daniel Petri,
                                    Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI18637
                         Honorable David A. Canales, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s plea to the jurisdiction is REVERSED and judgment is RENDERED dismissing this
cause for lack of jurisdiction. It is ORDERED that appellant recover its costs of this appeal from
appellees.

       SIGNED August 19, 2020.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice